Citation Nr: 9925444	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  94-49 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for a right 
inguinal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1945 to 
August 1947.

In 1962, the veteran commenced a claim alleging entitlement 
to service connection for a right inguinal hernia.  In an 
April 1962 decision, the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont denied 
the claim on the basis that there was no indication in the 
record that the right inguinal hernia had its origin in or 
was aggravated by service.  Notice of the RO's denial and 
information concerning the veteran's appellate rights were 
addressed in a letter dated in April 1962.  In an April 1962, 
the veteran expressed his intent to appeal the decision, and 
he was furnished with the pertinent forms and instructions 
for filing his appeal.  However, further action was not 
undertaken and the RO's denial became final. 

Due to the veteran's change in residence, this case was 
eventually transferred to the RO in Togus, Maine which now 
has jurisdiction. 

In 1993, the veteran applied to reopen his claim.  In June 
and October 1994 decisions, the RO in Togus, Maine determined 
that new and material evidence had not been submitted to 
warrant reopening the claim.  In October 1994, the veteran 
filed his notice of disagreement and a statement of the case 
was issued that November.  The veteran filed his substantive 
appeal in December 1994, which included a request for a 
personal hearing.  The hearing was conducted at the RO before 
a hearing officer in February 1995.  In a December 1996 
remand, the Board of Veterans' Appeals (Board) determined 
that the veteran requested a hearing before a member of the 
Board at the RO in Togus, Maine.  The case was remanded for 
purposes of scheduling the requested hearing.  However, the 
veteran withdrew his request. 




FINDINGS OF FACT

1.  In an unappealed decision of April 1962, the RO denied 
the claim of service connection for a right inguinal hernia 
on the basis that there was no indication in the record that 
the right inguinal hernia had its origin in or was aggravated 
by service. 

2.  The evidence reviewed and submitted since the RO denied 
the claim in April 1962 is cumulative and redundant, and by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSION OF LAW

The RO's April 1962 denial of the claim of entitlement to 
service connection for a right inguinal hernia is final; 
evidence submitted since that denial is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a) (1998); 38 U.S.C. § 4005 
and 38 C.F.R. § 3.104(a), effective May 29, 1959, to Dec. 31, 
1962.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records are negative for reported 
treatment or complaints of a right inguinal hernia during 
service.  VA records show that the veteran underwent a right 
inguinal hernia repair in 1962.  At that time, it was noted 
that the veteran had a 16-year history of a bulge in the 
right inguinal region that became persistent and irritating 
on cough or straining.  It was thought to be an inguinal 
hernia and it had never shown signs of obstruction or local 
inflammation.  

In 1962, the veteran initiated a claim alleging entitlement 
to service connection for a right inguinal hernia.  In an 
April 1962 decision, the RO denied the claim on the basis 
that there was no indication in the record that the right 
inguinal hernia had its origin in or was aggravated by 
service.  The veteran expressed his intent to appeal and was 
furnished with the pertinent information and materials.  
However, he did not file an appeal and the decision became 
final.  Decisions of the RO are final under 38 U.S.C.A. 
§ 7105 (West 1991); however, the VA must reopen the claim and 
review the former disposition of the case where new and 
material evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 1991).  The law 
in 1962 was substantially the same.  38 U.S.C. § 4005; 
38 C.F.R. § 3.104(a); effective May 29, 1959, to Dec. 31, 
1962.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record since the 
RO initially denied the claim in 1962.  That evidence 
consists of: copies of the veteran's service medical records; 
copies of his 1962 VA hospital report; daily sick reports 
associated with the claims folder in 1994; copies of morning 
reports from 1946; VA treatment records from the 1980s and 
1990s that reflect the reported history of a hernia in 1962, 
and findings of a hiatal hernia in February 1992; and the 
veteran's personal hearing testimony of February 1995 as well 
as statements submitted in support of his claim.  

The copies of service medical records and the 1962 VA 
hospital report are cumulative and redundant of evidence 
previously submitted.  Therefore, the copies of these records 
are not new and material evidence.  These records were 
reviewed and considered when the claim was denied in 1962.  
As noted in 1962, there was no indication (other than his own 
report of having had the hernia for 16 years) that the 
veteran's right inguinal hernia had its origin in or was 
aggravated by service. 

Since the denial of the claim, morning and daily sick reports 
were added to the record.  The morning reports from October, 
November and December 1946 show that the veteran was out 
sick.  Daily sick reports from October 1946 and January 1947, 
also show that the veteran was out sick.  This evidence adds 
to the service medical records currently associated with the 
file.  However, these reports correspond to periods when the 
veteran was treated for urethritis in 1946 and hepatitis in 
1947.  Therefore, by itself or in connection with other 
evidence previously assembled these reports are not so 
significant that they must be considered in order to fairly 
determine the merits of the claim because they only add to 
information regarding treatment for conditions other than a 
hernia. 

The Board finds that the VA treatment records are not new and 
material evidence.  The only additional information provided 
by these records is the finding of a hiatal hernia in the 
1990s.  The remainder of the information reflects the history 
of the condition which was of record when the claim was 
denied in 1962.  Furthermore, these records lack stated 
medical opinions which relate the current findings or the 
hernia repair of 1962 to the veteran's service.  Therefore, 
this evidence is either cumulative or redundant, or by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

In February 1995, the veteran testified that his hernia was 
misdiagnosed during service.  He specifically noted that the 
reports of treatment for urethritis in 1946 and hepatitis in 
1947 were actually times when he was suffering from the 
hernia.  He testified that at those times, he was 
experiencing right lower quadrant pain and that the treatment 
in 1947 was for the continued problems.  He indicated that a 
private physician treated him in the first few years after 
his separation from service.  However, the physician is 
deceased and he has had difficulty obtaining the records.  
Over the years, the condition had worsened.  He further noted 
that his employer's physician properly diagnosed the 
condition in 1961 and that the condition was not actually 
treated until the repair in 1962. 

Clearly, the veteran's testimony adds the assertion that he 
was misdiagnosed when the diagnoses of urethritis and 
hepatitis were made during service.  However, these 
statements have been made without the supporting medical 
opinions showing that the hernia was misdiagnosed during 
service.  Without the supporting medical documentation and 
opinions, the veteran's testimony and statements themselves 
or in connection with evidence previously assembled are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim. 

As outlined above, it is the determination of the Board that 
the evidence presented by the appellant with regard to his 
claim of entitlement to service connection for a right 
inguinal hernia is not new and material, thus the claim will 
not be reopened. 



ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a right 
inguinal hernia, and the appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

